Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 11 February 2020.  
2.	Claims 1-18 are currently pending.  Claims 1, 5, and 10, are independent claims. 
3.	The IDS submitted on 11 February 2020 and 18 June 2021 have been considered. 
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Blanton U.S. Patent Application Publication No. 2016/0072632 (hereinafter ‘632) in view of Guo et al. U.S. Patent Application Publication No. 2014/0201851 (hereinafter ‘851).
	As to independent claim 1, “A data processing method, comprising: shifting power-up values of flip-flops through scan chain logic of a chip; controlling reading of the power-up values by combinatorial logic in the chip as the power-up values are shifted through the scan chain logic; and obtaining responses from the combinatorial logic based on the power-up values” is taught in ‘632, Abstract, paragraphs 3, 11, 21-22;the following is not explicitly taught in ‘632:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of using scan chains for creation of physically uncloneable function (PUF) taught in ‘632 to include a means to obtain a first PUF and a second PUFtest the firewalls on a predetermined test plan.  One of ordinary skill in the art would have been motivated to perform such a modification to improve circuit-delay based PUFs so that they consume less power and less area, see ‘851 paragraphs 6-9.

	As to dependent claim 2, “The data processing method of claim 1, further comprising: enabling the scan chain logic in accordance with operations that include concatenating the flip-flops into one or more scan chains” is taught in ‘632 Abstract, paragraphs 3, 11, and 21-22.
	As to dependent claim 3, “The data processing method of claim 1, wherein the power-up values of the flip-flops are generated based on physical and/or electrical characteristics of the chip produced from a manufacturing process” is shown in ‘632 paragraph 4-5.
	As to dependent claim 4, “The data processing method of claim 1, further comprising: shifting the responses corresponding to the second physical unclonable function into the flip-flops of the scan chain logic” is disclosed in ‘851 Abstract, paragraph 10 and 14.
s 5-13, and 15-16, are rejected under 35 U.S.C. 103 as being unpatentable over Blanton U.S. Patent Application Publication No. 2016/0072632 (hereinafter ‘632) in view of Guo et al. U.S. Patent Application Publication No. 2014/0201851 (hereinafter ‘851) in further view of Danger U.S. Patent Application Publication No. 2013/0202107 (hereinafter ‘107).
	As to independent claim 5, “A data processing method, comprising:”  “controlling reading of the power-up values by combinatorial logic in the chip as the power-up values are shifted through the scan chain logic”
	“and obtaining responses from the combinatorial logic based on the power-up values” is taught in ‘632, Abstract, paragraphs 3, 11, 21-22;the following is not explicitly taught in ‘632:
	“wherein the power-up values correspond to a first physically unclonable function of the chip and the responses correspond to a second physically unclonable function of the chip generated based on the power-up values corresponding to the first physically unclonable function” however ‘851 teaches varying the voltage supplies to obtain first and second set output bits for a PUF circuit in the Abstract, paragraphs 10 and 14.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of using scan chains for creation of physically uncloneable function (PUF) taught in ‘632 to include a means to obtain a first PUF and a second PUFtest the firewalls on a predetermined test plan.  One of ordinary skill in the art would have been motivated to perform such a modification to improve circuit-delay based PUFs so that they consume less power and less area, see ‘851 paragraphs 6-9.
the following is not explicitly taught in ‘632 and ‘851:	“shifting a challenge word through flip-flops of scan chain logic in a chip”

“based on the challenge word” however ‘107 teaches challenge words are used for LPUF in paragraphs 16, 67, 76, 79, and 88.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of using scan chains for creation of physically uncloneable function (PUF) taught in ‘632 and ‘851 to include a means to use challenge words with a PUF.  One of ordinary skill in the art would have been motivated to perform such a modification in order to improve upon signature generation of the integrated circuits see ‘107 paragraphs 8-10.

	As to dependent claim 6, “The data processing method of claim 5, wherein the power-up values of the flip-flops are generated based on physical and/or electrical characteristics of the chip produced from a manufacturing process” is taught in ‘632 paragraph 4-5.
	As to dependent claim 7, “The data processing method of claim 5, further comprising: generating one or more signals to concatenate the flip-flops into one or more scan chains of the scan chain logic” is shown in ‘632 Abstract, paragraphs 3, 11, and 21-22.
	As to dependent claim 8, “The data processing method of claim 7, wherein the flip-flops are located in different logical blocks of the chip” is disclosed in ‘632 Abstract, paragraphs 3, 11, and 21-22.
	As to dependent claim 9, “The data processing method of claim 5, wherein the responses corresponding to one or more logical operations performed by the combinatorial logic based on the power-up values and values of the challenge word” is taught in ‘107 paragraph 16.

	“performing a simulation based on the first values and the second values” is shown in ‘632 paragraphs 21, 31, and 34; 
	“and generating an authentication result for the chip based on results of the simulation, wherein the simulation generates responses to logical operations corresponding to combinatorial logic in the chip, the logical operations performed based on the first values and the second values” is disclosed in ‘632 paragraphs 3, 5, 8, 24;
the following is not explicitly taught in ‘632:
	“and wherein generating the authentication result includes authenticating the chip based on a match between the responses generated by the simulation and a second physically unclonable function of the chip” ” however ‘851 teaches varying the voltage supplies to obtain first and second set output bits for a PUF circuit in the Abstract, paragraphs 10 and 14.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of using scan chains for creation of physically uncloneable function (PUF) taught in ‘632 to include a means to obtain a first PUF and a second PUFtest the firewalls on a predetermined test plan.  One of ordinary skill in the art would have been motivated to perform such a modification to improve circuit-delay based PUFs so that they consume less power and less area, see ‘851 paragraphs 6-9.
the following is not explicitly taught in ‘632 and ‘851:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of using scan chains for creation of physically uncloneable function (PUF) taught in ‘632 and ‘851 to include a means to use challenge words with a PUF.  One of ordinary skill in the art would have been motivated to perform such a modification in order to improve upon signature generation of the integrated circuits see ‘107 paragraphs 8-10 .

	As to dependent claim 11, “The data processing method of claim 10, wherein the first values correspond to power-up values of flip-flops in scan chain logic in the chip” is taught in ‘632 Abstract, paragraphs 3, 11, and 21-22.
	As to dependent claim 12, “The data processing method of claim 11, wherein the power-up values of the flip-flops are generated based on physical and/or electrical characteristics of the chip produced from a manufacturing process” is shown in ‘632 paragraph 4-5.
	As to dependent claim 13, “The data processing method of claim 12, wherein the flip-flops are concatenated into one or more scan chains of the scan chain logic during at least one mode of operation of the chip” is disclosed in ‘623 paragraphs 21-22.
	As to dependent claim 15, “The data processing method of claim 11, wherein the second physically unclonable function includes values generated based on actual responses generated by the combinatorial logic on the chip and wherein the actual responses are generated by the combinatorial logic based on the first values and the second values” is taught in ‘851 Abstract, paragraphs 10 and 14.
.
7.	Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blanton U.S. Patent Application Publication No. 2016/0072632 (hereinafter ‘632) in view of Guo et al. U.S. Patent Application Publication No. 2014/0201851 (hereinafter ‘851) in further view of Danger U.S. Patent Application Publication No. 2013/0202107 (hereinafter ‘107) in further view of Gotze et al. U.S. Patent Application Publication No. 2014/0185795 (hereinafter ‘795).
	As to dependent claim 14, the following is not explicitly taught in ‘632, ‘851, and ‘107:
“The data processing method of claim 11, wherein: the second physically unclonable function is received from the chip, and the simulation is performed in a device in communication with the chip” however ‘795 teaches a system that includes an IC tester in paragraphs 25 and 28, the IC tester is a device in communication with the chip.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of using scan chains for creation of physically uncloneable function (PUF) taught in ‘632, ‘107 and ‘851 to include a means to perform simulations (tests) from a device in communication with the chip.  One of ordinary skill in the art would have been motivated to perform such a modification to prevent tamper attempts see ‘283 paragraph 2. 
	
.
8.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Blanton U.S. Patent Application Publication No. 2016/0072632 (hereinafter ‘632) in view of Guo et al. U.S. Patent Application Publication No. 2014/0201851 (hereinafter ‘851) in further view of Danger U.S. Patent Application Publication No. 2013/0202107 (hereinafter ‘107) in further view of Sharifi et al. U.S. Patent Application Publication No. 2019/0028283 (hereinafter ‘283).
	As to dependent claim 18, the following is not explicitly taught in ‘632, ‘851, and ‘107: “The data processing method of claim 10, further comprising: receiving a request for a transaction or information; and authorizing the request based on the authentication result” however ‘283 teaches an electronic device such as a payment reader with tamper protection provided by physically unclonable functions (PUFs) in paragraphs 25 and 28.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of using scan chains for creation of physically uncloneable function (PUF) taught in ‘632, ‘107 and ‘851 to include a means to use the data processing method for transactions.  One of ordinary skill in the art would have been motivated to perform such a modification to effectively program devices with secret key during manufacture  see ‘795 paragraphs 4 and 28. 
Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.

		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

_________________________________/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        20 October 2021